                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION


 UNITED STATES OF AMERICA                  )    Case No. 1:18CR88
                                           )
                                                Addendum to Sentencing
       v.                                  )    Memorandum
                                           )
 JON EUGENE CREIGHTON                      )

       NOW COMES the Defendant, Jon Creighton, by and through the undersigned

appointed counsel, Christopher C. Fialko, and files the attached letter in support of him:

       Exhibit AA           Letter by Patricia Creighton.



       Respectfully submitted, this the 21st day of August, 2018.

                                                 FIALKO LAW PLLC

                                                 /s/ Christopher C. Fialko
                                                 Christopher C. Fialko
                                                 Fialko Law PLLC
                                                 529 W. Summit Ave, Suite 1B
                                                 Charlotte, NC 28203
                                                 Tel: (704) 458-5415
                                                 chris.fialko@fialko-law.com




      Case 1:18-cr-00088-RJC-WCM Document 73 Filed 08/21/19 Page 1 of 2
                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served on the parties and counsel
of record by submitting it to the Court for electronic notice.


                                                /s/ Christopher C. Fialko
                                                Christopher C. Fialko




     Case 1:18-cr-00088-RJC-WCM Document 73 Filed 08/21/19 Page 2 of 2
